Citation Nr: 0326662	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  99-00 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel







INTRODUCTION

The veteran had active service from November 1968 to August 
1970.  He also had a period of active duty for training from 
August 13, 1983 to August 27, 1983.

By decision of the Board of Veterans' Appeals (Board) in 
January 1992, the veteran's claim of service connection for a 
low back disability was denied.  This appeal arises from an 
April 1998 rating decision of the Portland, Oregon Regional 
Office (RO).  

Thereafter, the claim of service connection for a low back 
disability was reopened in a November 1998 supplemental 
statement of the case and it was further determined by 
decision of the Board in July 2000 that a well grounded claim 
had been presented.  In August 2002, via a development 
memorandum, additional development was requested relative to 
the issue at bar.  With all of the above development having 
been completed, the case is now ready for appellate 
consideration. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The evidence is at least in equipoise in demonstrating 
that a chronic low back disability was initially manifest 
during a period of active duty for training.


CONCLUSION OF LAW

A chronic low back disability was incurred during active duty 
for training.  38 U.S.C.A. §§ 101(24), 1110 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records from the veteran's period of 
active service are silent regarding any low back disability.

A September 1978 statement from Robert Dugan, M.D., indicates 
that the veteran reported having pain throughout the lower 
back.  There was no reported injury to the back.

Private medical records show that the veteran injured his 
back in February 1980 in a motor vehicle accident.  A March 
1980 statement from Edward Lee, M.D., indicates that the 
veteran had multiple complaints but that he had no complaint 
relative to the low back.  

An April 1980 statement from J.J. Maril, M.D., indicates that 
the veteran reported that his low back was stiff and rigid.  
X-rays of the lumbar spine showed no evidence of a fracture 
or dislocation.  It was opined that the accident had resulted 
in permanent impairment of the low back.

Further private treatment records in June 1980 showed 
complaints of low back pain.  X-rays of the low back showed 
spina bifida occulta at L5 with no evidence of an acute 
abnormality.  It was opined that the veteran had suffered no 
permanent physical impairment as a result of the February 
1980 accident.

Private medical records in August and September 1982 show 
that the veteran complained of back pain.  The examiner felt 
that the veteran may have had some muscle spasms.  A 
diagnosis of chronic low back strain was rendered in 
September 1982.

On VA examination in October 1982, diagnoses included a 
history of back strain with no specific finding.  

During a period of active duty for training in August 1983, 
the veteran fell and was injured when he fell off of a tank.  
Right shoulder pain was reported that extended to the small 
of the back.  On examination, there was pain of the mid-
lateral back.  An assessment of compression injury of the 
spine was made.  

Private medical records from December 1983 show that the 
veteran had recently slipped on the ice and fallen.  
Increased low back pain was reported.  

On VA examination in September 1989, a history of a back 
injury in August 1983 was noted.  Reportedly, back pain had 
increased one year before when the veteran was cutting 
firewood.  The impression was acute localizing tenderness of 
the mid-dorsal segment and mild scoliotic change of the 
dorsal segment.  It was opined that the veteran had 
rheumatoid arthritis of the joints to include the back.  

On VA orthopedic examination in February 1993, the diagnoses 
included a history of chronic low back pain with insufficient 
findings at the present time to make a further diagnosis.

In a February 1998 statement from Stewart Swena, M.D., it was 
related that the veteran had been a patient for several 
years.  A problem with the low back was attributed to the 
1983 back injury when the veteran fell from a tank.  It was 
noted that the veteran had not had any pain prior to the 
accident.  It was concluded that pain was related to 
degenerative joint disease and sacroilitis that were very 
possibly significantly contributed to by the injury.  It was 
opined that the injury accelerated the degenerative process 
that may have already been present.

On VA examination in February 2001, it was noted that the 
veteran had a recurrent low back sprain while in service.  On 
examination in 1983, following his last injury, there were no 
significant objective findings.  The veteran developed 
chronic lower back pain of a greater magnitude five years 
after departing from service.  Due to the fact that severe 
back pain started five years after separation from service 
coupled with the fact that the veteran had held several jobs 
in this time, it was opined that the veteran's current back 
pain had nothing to do with his service between 1968 and 
1983.  It was also noted that there was no evidence of any 
type of arthritis involving the back.

On VA orthopedic examination in November 2002, it was noted 
that the veteran's claims folder had been reviewed.  A 
history of an injury in 1977 was noted.  The veteran 
currently indicated that he did not have any back pain at 
that time, although the records indicate that he did.  An 
injury to the low back was noted in the records in 1980.  The 
veteran noted that he had some minimal discomfort of the low 
back but no real pain.  A third low back injury occurred in 
August 1983 when the veteran fell from a tank while on active 
duty for training.  The veteran fell on the ice in December 
1983 which caused more low back pain.  The veteran believed 
that his current low back pain started in August 1983 and 
became worse in December 1983.  It was noted that rheumatoid 
arthritis had been ruled out following appropriate testing.  
An MRI of the lumbar spine revealed diffuse mild disc bulging 
at L4-5 and mild central disc bulging at L5-S1.  The 
diagnoses were a traumatic injury to the low back with 
sciatica, degenerative joint disease of the low back, and a 
lack of complete fusion at L5 with limitation of movement 
with pain.  Injury to the low back occurred initially at the 
time of the August 1983 injury.  The fall in December 1983 
made the injury worse.  The veteran denied having low back 
pain prior to August 1983.  In 1998, Dr. Swena felt that the 
veteran had degenerative joint disease, but arthritis was not 
shown by x-rays until 1999.  A VA examiner in February 2001 
concluded that the veteran's back symptoms were not due to 
injuries in service, but the examiner felt that current 
studies showed otherwise.  It was opined that it was at least 
as likely as not that current low back disability was related 
to the veteran's service.


Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. § 1110.  The 
term active military, naval or air service includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, and any 
period of inactive duty training during which the individual 
was disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under 38 C.F.R. § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

It has neither been contended nor does the evidence show that 
a low back disability was present during the veteran's period 
of active duty between 1968 and 1970.  The veteran contends 
that a chronic low back disability was first manifest during 
a period of active duty for training in August 1983 as the 
result of an injury.  It is uncontroverted that the veteran 
suffered an injury in August 1983.  It is less clear whether 
a chronic low back disability resulted from that injury.

In Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990), the Court 
indicated that when all of the evidence is assembled, the 
Secretary, or his designee, is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.

The record shows that the veteran started to suffer from low 
back pain in the late 1970s.  The veteran injured his back in 
an accident in 1980.  One medical opinion in 1980 concluded 
that the accident had resulted in permanent impairment of the 
back and another medical opinion in the same year concluded 
that no permanent physical impairment had resulted from the 
accident.  During active duty for training in August 1983, 
the veteran fell and suffered an injury.  The extent of the 
injury was not totally clear in the contemporaneous medical 
records.  The veteran again injured his low back in a fall on 
the ice in December 1983.  

There are several medical opinions of record regarding the 
etiology of the veteran's current low back disability.  In 
February 1998, Dr. Swena opined that the August 1983 injury 
accelerated the degenerative process that may already have 
been present.  A VA examiner in February 2001 opined that 
current back disability had nothing to do with service.  

Another VA examiner in November 2002 opined that an injury to 
the low back occurred initially at the time of the August 
1983 injury and that it was at least as likely as not that 
current low back disability was related to the veteran's 
injury during service.

The Board finds that there is an approximate balance of the 
positive and negative evidence and that the evidence 
therefore is in relative equipoise.  The benefit of the doubt 
therefore must be given to the veteran's claim.  Hence, the 
Board concludes that entitlement to service connection for a 
low back disability is warranted due to an injury suffered 
during active duty for training in August 1983. 

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), applies to 
the veteran's appeal.  The Act imposes certain notification 
requirements and clarifies VA's duty to assist claimants in 
developing evidence pertinent to their claims.  

The Board acknowledges that there may be some deficiencies in 
this case as to whether the VCAA has been fully complied with 
which raises a due process issue which was addressed by the 
United States Court of Appeals for Veterans Claims (Court) in 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Pursuant to Bernard, the Board must consider whether 
addressing the veteran's claim on the merits would cause 
prejudice to him.  However, as the benefit sought on appeal 
(entitlement to service connection benefits) is being granted 
in full, the Board finds no prejudice has resulted to the 
veteran's due process rights.


ORDER

Entitlement to service connection for a low back disability 
is granted.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



